IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                                No. 07-30097
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DERRICK L FIELDS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                       USDC No. 5:05-CR-50046-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Derrick L. Fields, federal prisoner # 12706-035, appeals the denial of his
request for a copy of the transcript of the grand jury proceedings. Fields seeks
to challenge his convictions for being a felon in possession of a firearm and
possession of a stolen firearm. Fields’s motion for a transcript of the grand jury
proceedings is civil in nature. See United States v. Miramontez, 995 F.2d 56, 58
(5th Cir. 1993). Fields had 60 days, or until January 5, 2007, to appeal the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30097

denial of his motion. See FED. R. APP. P. 4(a)(1)(B). The instant notice of appeal,
which Fields mailed on January 19, 2007, is untimely. “[T]he timely filing of a
notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell,
127 S. Ct. 2360, 2366 (2007); see Dijon v. Whitley, 20 F.3d 185, 186 (5th Cir.
1994). Thus, this court lacks jurisdiction over Fields’s appeal.
      APPEAL DISMISSED.




                                         2